DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
According to the amendment filed on August 24, 2022, claims 1, 3, 4, 6, 7 and 9-13 were amended, claim 2 was cancelled, and new claims 15-17 were added. Currently, claims 1 and 3-17 are pending in this application.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 and 9-15 are rejected under 35 U.S.C. 103 as being unpatentable over Fleury (US 2015/0062469) in view of Park et al. (Park, US 2015/0338926).
Re Claim 1: As shown in Figs. 1-3, Fleury discloses an optical device, intended to be worn by an user 24 driving a vehicle 20 [0073], said optical device comprising
at least a controllable variable-tint lens 28 (adaptive glasses) [0075-0077] and
a controller 30 [0100-0102],
wherein when the optical device is in driving mode, a control parameter of the lens 28, preferably a minimum transmission of the lens 28, meets at least one driving criterion [0079, 0090-0093, 0100-0105 and 0118-0124].
Fleury does not disclose the controller is configured to switch the optical device between at least two different transmission modes of the controllable variable-tint lens, at least one transmission mode being a driving mode defined when the user is detected as driving the vehicle, and another transmission mode being a non-driving mode defined when the user is not detected as driving the vehicle, wherein 
the controller is configured to be interfaced with circuitry configured to detect driving conditions, the circuitry being configured to detect the at least one driving mode and the non- driving mode, by detecting whether the user is actually driving or not the vehicle, respectively.
As shown in Figs. 16 and 17 (see also Figs. 6 and 10), Park discloses an optical device 100b (wearable device) intended to be worn by a user driving a vehicle, said optical device comprising:
at least a controllable lens (glasses); and
a controller (Fig. 6),
wherein the controller is configured to be interfaced with circuitry configured to detect driving conditions, the circuitry being configured to detect the at least one driving mode and the non- driving mode, by detecting whether the user is actually driving or not the vehicle, respectively, in order to change setting of at least one function of the optical device [0082-0084, 0101-0105, 0114-0118 and 0137-0139].
Accordingly, it is obviously applicable to the optical device of Fleury in order to change setting of the transmission of the lens in driving or non-driving mode. 
Thus, as taught by Park, it would have been obvious to one having skill in the art at the time the invention was made to configure the controller to be interfaced with circuitry configured to detect driving conditions, the circuitry being configured to detect the at least one driving mode and the non-driving mode, by detecting whether the user is actually driving or not the vehicle, respectively, in order to change setting of at least one function of the optical device according to an intended application.
Accordingly, it is obvious that the controller is configured to switch the optical device between at least two different transmission modes of the controllable variable-tint lens, at least one transmission mode being a driving mode defined when the user is detected as driving the vehicle, and another transmission mode being a non-driving mode defined when the user is not detected as driving the vehicle.
Re Claim 3: The optical device according to claim 2, wherein Fleury discloses that the circuitry includes a time-of-flight sensor, an inertial measurement unit, a GPS, means for recognizing a communication signal emitted by a car, scenery analyzing means, a plurality of ambient light sensors, and/or UV sensors or any combination thereof [0096-0102].
Re Claim 4: The optical device according to claim 3:
As shown in Figs. 3, 4, 17 and 33 of Park, the optical device determines that the user is driving by detecting a pattern of motion by using an acceleration sensor, a gyroscope sensor or a motion sensor [0090-0096, 0140, 0141, 0192, 0193]. 
Accordingly, it is obvious that the circuitry is configured to detect the at least one driving mode and the non-driving mode by detecting whether the user is seated in a driver’s seat or not, respectively.
Further, as shown in Fig. 2 of Fleury, a photosensitive sensor 31 and an ocular sensor 50 are means used for measuring the brightness of the road scene SR in front of the vehicle or detecting driving conditions in order to control the coefficient transmission of the glass lenses 28, which is adjusted in real time as a function of the brightness of the road scene observed by the driver: as the brightness increases in a sunlit road scene, the glass lenses become darker, and vice versa in a shaded area, the glass lenses become clear well [0078, and 0087-0105].
Accordingly, it is obvious that the circuitry includes at least one UV sensor combined with at least one ambient light sensor in order to adjust the transmission of the lens according to the brightness of the road scene.
Re Claim 15: The optical device according to claim 4:
As shown in Fig. 6 of Park, the optical device 100b comprises a sensor unit 210. Accordingly, with the modification, it is obvious that the optical device comprises a frame in which is integrated the at least one UV sensor and the at least one ambient light sensor.
Re Claim 5: The optical device according to claim 1, wherein Fleury discloses that the controller 30 is configured to be manually triggered so as to switch between the driving mode and another of said at least two different modes [0154].
Re Claim 6: The optical device according to claim 1:
As shown in Fig. 2, Fleury discloses that the driver 24 can set the degree of darkening of the glass lenses 28 to any desired value in order to observe the road scene in front of his vehicle in the best possible conditions, the amount of light reaching his eye remaining constant and equal to a predetermined value, as assigned by the driver to memory 54 [0104-0105].
Fleury does not explicitly disclose that the at least one driving criterion comprises having the minimum transmission of the controllable variable-tint lens strictly superior to a threshold strictly superior to 8 %. However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to set the at least one driving criterion comprising having the minimum transmission of the lens strictly superior to a threshold, strictly superior to 8 %, since it has been held that discovering an optimum value of a result effective variable in order to obtain a desired amount of light reaching the driver involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Re Claim 7: The optical device according to any of the preceding claims claim 1:
As shown in Fig. 2, Fleury discloses that the driver 24 can set the degree of darkening of the glass lenses 28 to any desired value in order to observe the road scene in front of his vehicle in the best possible conditions, the amount of light reaching his eye remaining constant and equal to a predetermined value, as assigned by the driver to memory 54 [0104-0105].
Fleury does not explicitly disclose that the at least one driving criterion comprises having the minimum transmission of the controllable variable-tint lens strictly superior to a threshold, and wherein the threshold is different depending on outside luminosity, being strictly superior to 75% by night. However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to set the at least one driving criterion comprising having the minimum transmission of the lens strictly superior to a threshold, and wherein the threshold is different depending on the outside luminosity, being strictly superior to 75% by night in order to obtain a desired amount of light reaching the driver involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Re Claim 9: The optical device according to claim 1:
Fleury discloses that the glass lenses comprise liquid crystal screen [0077]. Fleury does not disclose that the controllable variable-tint lens is an electrochromic lens. However, it is known in the art that electrochromic lens has been produced that enable a wearer to adjust the transmission of the lenses independently of any external lighting.
Thus, it would have been obvious to one having ordinary skill in the art at the time the invention was made to employ an electrochromic lens for the controllable variable-tint lens, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for an intended use. In re Leshin, 125 USPQ 416.
Re Claim 10: The optical device according to claim 1, wherein Fleury discloses that the controllable variable-tint lens is a liquid crystal lens [0077].
Re Claim 11: The optical device according to claim 1, wherein Fleury discloses that the controller 30 is configured to change properties of the controllable variable-tint lens 18 following to a change in driving conditions, following to a change in luminosity, including a change in luminosity caused by a tunnel [0085-0087].
Re Claim 12: As shown in Figs. 1-3, Fleury discloses a controllable variable tint lens 28 configured to be interfaced with a controller 30 [0100-0102], 
wherein when the controllable variable-tint lens 18 is in the driving mode, a minimum transmission of the lens meets at least one driving criterion [0079, 0090-0093, 0100- 0105 and 0118-0124].
Fleury does not disclose the controller is configured to switch the controllable variable-tint lens between at least two different transmission modes thereof, wherein at least one transmission mode is a driving mode defined when the user is actually driving the vehicle, and another transmission mode being a non-driving mode defined when the user is not driving the vehicle, and
the controller is configured to be interfaced with circuitry configured to detect driving conditions, the circuitry being configured to detect the at least one driving mode and the non- driving mode, by detecting whether the user is actually driving or not the vehicle, respectively.
As shown in Figs. 16 and 17 (see also Figs. 6 and 10), Park discloses an optical device 100b (wearable device) intended to be worn by a user driving a vehicle, said optical device comprising:
at least a controllable lens (glasses); and
a controller (Fig. 6),
wherein the controller is configured to be interfaced with circuitry configured to detect driving conditions, the circuitry being configured to detect the at least one driving mode and the non- driving mode, by detecting whether the user is actually driving or not the vehicle, respectively, in order to change setting of at least one function of the optical device [0082-0084, 0101-0105, 0114-0118 and 0137-0139].
Accordingly, it is obviously applicable to the optical device of Fleury in order to change setting of the transmission of the lens in driving or non-driving mode. 
Thus, as taught by Park, it would have been obvious to one having skill in the art at the time the invention was made to configure the controller to be interfaced with circuitry configured to detect driving conditions, the circuitry being configured to detect the at least one driving mode and the non-driving mode, by detecting whether the user is actually driving or not the vehicle, respectively, in order to change setting of at least one function of the optical device according to an intended application.
Accordingly, it is obvious that the controller is configured to switch the controllable variable-tint lens between at least two different transmission modes thereof, wherein at least one transmission mode is a driving mode defined when the user is actually driving a vehicle, and another transmission mode is a non-driving mode defined when the user is not driving the vehicle.
Re Claim 13: As shown in Figs. 1 and 2, Fleury discloses a method of utilization of an optical device  intended to be worn by an user 24 driving a vehicle 20 [0073], said optical device comprising
at least a controllable variable-tint lens 28 (adaptive glasses) and
a controller 30 [0100-0102],
wherein when the optical device is in driving mode, a control parameter of the lens comprises a minimum transmission of the lens, meets at least one driving criterion [0079, 0090-0093, 0100-0105 and 0118-0124]. 
Thus, Fleury discloses the method comprises:
upon reception of data pertaining to the driving mode, controlling the transmission of the lens to set a minimum transmission thereof which meets at least one driving criterion [0080-0090, 0118- 0124].
Fleury does not disclose the controller is configured to switch the optical device between at least two different transmission modes of the controllable variable-tint lens, at least one transmission mode being a driving mode defined when the user is detected as driving the vehicle, and another transmission mode being a non-driving mode defined when the user is not detected as driving the vehicle, wherein the controller is configured to be interfaced with circuitry configured to detect driving conditions, the circuitry being configured to detect the at least one driving mode and the non- driving mode, by detecting whether the user is actually driving or not the vehicle, respectively.
As shown in Figs. 16 and 17 (see also Figs. 6 and 33), Park discloses an optical device 100b (wearable device) intended to be worn by a user driving a vehicle, said optical device comprising:
at least a controllable lens (glasses); and
a controller (Fig. 6),
wherein the controller is configured to be interfaced with circuitry configured to detect driving conditions, the circuitry being configured to detect the at least one driving mode and the non- driving mode, by detecting whether the user is actually driving or not the vehicle, respectively, in order to change setting of at least one function of the optical device [0082-0084, 0101-0105, 0114-0118 and 0137-0139].
Accordingly, it is obviously applicable to the optical device of Fleury in order to change setting of the transmission of the lens in driving or non-driving mode. 
Thus, as taught by Park, it would have been obvious to one having skill in the art at the time the invention was made to configure the controller to be interfaced with circuitry configured to detect driving conditions, the circuitry being configured to detect the at least one driving mode and the non-driving mode, by detecting whether the user is actually driving or not the vehicle, respectively, in order to change setting of at least one function of the optical device according to an intended application.
Accordingly, it is obvious that the controller is configured to switch the optical device between at least two different transmission modes of the controllable variable-tint lens, at least one transmission mode being a driving mode defined when the user is detected as driving the vehicle, and another transmission mode being a non-driving mode defined when the user is not detected as driving the vehicle.
Re Claim 14: As shown in Fig. 2, Fleury discloses a non-transitory storage medium storing a program comprising instructions for performing the method according to claim 13 whenever said computer program is executed by a processor 30 [0080-0090 and 0103-0105].
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Fleury (US 2015/0062469) in view of Park et al. (Park, US 2015/0338926) as applied to claim 1 above, and further in view of Kobuchi et al. (Kobuchi, US 2007/0076166).
Re Claim 8: The optical device according to claim 1:
Fleury does not disclose that the driving criterion comprises having a Q-signal coefficient above a threshold.
Kobuchi discloses a lens suitable in sunglasses in which a Q-signal coefficient (Q factor) of each color is defined for clearing visibility of a signal [0044-0055].
Thus, it would have been obvious to one having ordinary skill in the art at the time the invention was made to set the driving criterion having a Q-signal coefficient above a threshold in order to clear visibility of a signal.
Allowable Subject Matter
Claims 16 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOI V DUONG whose telephone number is (571)272-2292. The examiner can normally be reached Monday – Friday from 9:00 AM – 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ed Glick, can be reached on 571-272-2490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THOI V DUONG/Primary Examiner, Art Unit 2871                                                                                                                                                                                                        October 12, 2022